Citation Nr: 0919605	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-42 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to an initial evaluation in excess of 50 
percent prior to December 18, 2003, and to an evaluation in 
excess of 70 percent from December 18, 2003, for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In pertinent part, the RO, in 
this rating decision, denied service connection for coronary 
artery disease and hypertension and granted service 
connection for PTSD, assigning a 30 percent evaluation as of 
June 16, 2003.  The Veteran perfected an appeal as to the 
denial of service connection and to the disability rating 
assigned to the service-connected PTSD.

In September 2004, the RO increased the evaluation of the 
PTSD disability to 50 percent as of the date of service 
connection, June 16, 2003.  In August 2006, the RO increased 
the rating to 70 percent as of December 18, 2003.  As the 
Veteran had not been granted the maximum benefit allowed, 
however, the Veteran was presumed to be seeking a higher PTSD 
rating and the claim is still active.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board notes that entitlement to 
TDIU was granted as of December 18, 2003.

The appeal was before the Board in August 2008.  At that 
time, the Board remanded the appeal in order to associate 
additional medical treatment records with the claims file, to 
afford the Veteran examinations to evaluate the severity of 
the PTSD, and to obtain opinions regarding the etiology of 
his coronary artery disease and hypertension.

A November 2008 rating decision by the RO in Huntington, West 
Virginia granted service connection for hypertension.  
Therefore, this aspect of the claim previously in appellate 
status has been granted in full, and is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The Appeals Management Center (AMC) issued a November 
2008 supplemental statement of the case that continued the 
denial of service connection for coronary artery disease and 
entitlement to an increased rating for the service-connected 
PTSD.  Thus, these claims remain in appellate status.

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  For the period prior to December 18, 2003, the Veteran's 
PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

2.  For the period beginning December 18, 2003, the Veteran's 
PTSD was not productive of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  For the period prior to December 18, 2003, the criteria 
for a rating in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2008).  

2.  For the period beginning December 18, 2003, the criteria 
for a rating in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim 
adjudicated on the merits in this decision, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in July 2003, March 2006, and September 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Regarding the claim adjudicated on the merits in this 
decision, the Veteran was provided with an additional VA 
psychiatric examination, as directed by the Board in the 
August 2008 remand.  See 38 C.F.R. §§ 3.326, 3.327.  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal as to the claim for an increased rating for 
PTSD.  


Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluations 
because of his dissatisfaction with them as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" rating.  
Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The Veteran's PTSD is rated under Diagnostic Code 9411 and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula 
reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board finds as highly relevant the evidence provided by 
Global Assessment of Functioning (GAF) scores that mental 
health professionals assign upon examination of a patient.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).


Factual Background

The Veteran underwent psychiatry consultations in March 2002 
and December 2002.  Although prior to the date of service 
connection, the Board finds it useful to detail these records 
in order to understand the service-connected disability in 
relation to its history.  See 38 C.F.R. § 4.1.  

At the time of the March 2002 consultation, the Veteran's 
chief complaint was that his business had not been doing well 
and he felt depressed.  The clinician completing the record 
noted that the Veteran had a long history of depression.  The 
Veteran had sleeping problems and decreased interest in his 
hobby.  The Veteran denied any manic symptoms and denied any 
suicidal or homicidal ideation.  The clinician indicated that 
the Veteran did not currently meet the criteria for PTSD.  
The clinician diagnosed depressive disorder not otherwise 
specified and indicated that a diagnosis of major depressive 
disorder needed to be ruled out.  The clinician assigned a 
GAF of 70.

At the time of the December 2002 consultation, the Veteran 
was evaluated after psychiatric symptoms arose during 
hospitalization for coronary artery bypass graft.  The 
Veteran had been "agitated and confused."  The Veteran 
identified his stress being related to being unable to 
control the situation while an inpatient, having to be 
observed, and follow orders.  The Veteran denied experiencing 
audio or visual hallucinations and denied problems with 
depression, anxiety, substance abuse or re-experiencing 
combat.  The Veteran indicated experiencing "stress" as a 
Marine, but denied problems with "nightmares, etc."  
Diagnosis was delirium "as well as psychological factors 
affecting his medical condition."

The Veteran filed for service connection for PTSD in June 
2003.  The Veteran wrote that he had poor sleep and sleep 
disturbances, anxiety, depression, and did not socialize with 
others.  In a June 2003 VA treatment record, a clinician 
reported that the Veteran had sleep impairment and 
nightmares.  The Veteran indicated that he was very irritable 
and constantly aware of his surroundings, and had an 
exaggerated startle response.  The Veteran also reported not 
being able to take orders from others and having a "quick, 
bad temper."  Diagnosis was PTSD.  In the August 2003 rating 
decision on appeal, the RO cited the findings of the June 
2003 medical record in support of the grant of service 
connection and the assignment of the 30 percent rating.

In his December 2003 Notice of Disagreement, the Veteran 
reported that he took medication for depression and anxiety, 
and in order to sleep.  In December 2003, the Veteran 
submitted an application for TDIU.

The Veteran underwent a VA contract psychiatric examination 
in May 2004.  The Veteran reported that he had developed mild 
but persistent symptoms of PTSD over the past several years.  
The Veteran reported thinking of his service at least once or 
twice a week.  The Veteran also had nightmares once to twice 
a week and avoided crowds.  He reported feeling depressed 
much of the time.

The Veteran denied delusions, hallucinations, morbid mood 
changes, suicidal ideation, and the examiner found no 
evidence of psychosis.  The examiner indicated that the 
Veteran was retired.  The Veteran lived with his wife and was 
able to take care of all of his basic daily needs.  The 
examiner found that the Veteran's relationships with family 
and friends were "fair."

During the mental status examination, the examiner found that 
the Veteran's thoughts were coherent and organized and the 
content was relevant and non-delusional.  There was no 
suicidal, homicidal, or paranoid ideation.  The Veteran 
denied recent auditory or visual hallucinations.  The 
examiner wrote that the Veteran was friendly and cheerful 
throughout the interview.  The examiner did not document any 
memory or knowledge deficits.  Diagnosis was chronic, 
moderate PTSD.  The examiner assigned a GAF of 50.

In an October 2005 letter, a VA clinician wrote that the 
Veteran had "demonstrated symptoms of PTSD from the time of 
discharge including combat related nightmares, startle 
response, chronic anger and social withdrawal."  The 
clinician indicated that due to PTSD and coronary artery 
disease the Veteran became disabled and was unable to work 
since approximately 2000.

In a November 2005 VA treatment record, a clinician 
documented that the Veteran experienced recurring panic 
attacks and an exaggerated startle response.  The clinician 
also reported that the Veteran had sleep disturbance with 
nightmares.  The Veteran avoided crowds and had a depressed 
mood.  The clinician diagnosed PTSD and assigned a GAF of 40-
45.

In an August 2006 letter, a VA clinician indicated that his 
symptoms had worsened, especially his problems with anger.

In a February 2008 treatment record, a clinician documented 
that the Veteran had a chronic lower threshold for anger, but 
indicated that the Veteran was without "any recent PTSD."

During his June 2008 Board testimony, the Veteran indicated 
that he symptoms had worsened, noting that he had "rage."  
He indicated that he had not struck anyone but that he 
avoided people due to his symptoms.

Related to an "intimidating manner" toward a treating 
clinician, the Veteran was evaluated in September 2008 and 
found not to being acutely a danger to others or to himself.  
Additional records dated in September 2008 record the 
Veteran's difficulty with anger control and his chronic 
anger.

Pursuant to the Board remand, the Veteran underwent a 
psychiatric examination in September 2008.  Chief complaints 
were feeling nervous, having anger outbursts, nightmares, 
difficulty falling asleep, and having frequent recollections 
that took place during the Korean War.  The Veteran reported 
that he easily became angry, that his mood was depressed, 
that he had difficulty sleeping, and had nightmares.  Mental 
status examination revealed that the Veteran was cooperative, 
talkative, answered questions, and had no looseness of 
association.  The examiner found that there was no formal 
thought disorder.  The Veteran's mood was mildly depressed.  
The examiner found that the Veteran's affect was intense, 
which the examiner indicated was appropriate to the contents 
of the interview.  The Veteran had no delusions or 
hallucinations, and denied suicidal or homicidal ideas.  The 
examiner found that the Veteran's intellect was normal, that 
his remote and recent memory was fair, and that his insight 
and judgment was good.  The examiner diagnosed chronic PTSD.  
The examiner reiterated the Veteran's complaints regarding 
irritability, anger and rage.  The examiner assigned a GAF of 
57.  

In an October 2008 VA treatment record, the Veteran was noted 
to be hypervigilant and completely socially isolated.


Analysis

The Board finds that ratings in excess of 50 percent prior to 
December 18, 2003 and in excess of 70 percent beginning 
December 18, 2003 are not warranted.

From the date of service connection in June 2003 to December 
18, 2003, the only medical evidence of record is the June 
2003 VA treatment record.  This record documents that the 
Veteran had sleep impairment and nightmares, irritability, 
and exaggerated startle response, and inability to take 
orders from others.  After review of the evidence of file 
from this period of time, the Board finds that the 
preponderance of the evidence is against a finding that the 
disability was manifested by symptoms supportive of a rating 
in excess of 50 percent.  In this regarding, there is not 
record of the Veteran having symptoms listed in the schedule 
as indicative of a 70 percent rating, other than difficulty 
in adapting to stressful circumstances.  Although cognizant 
that the Veteran has consistently reported irritability, the 
Veteran has not reported and there is not other evidence that 
this irritability has led to periods of violence.  Thus, the 
Board finds that a schedular rating in excess of 50 percent 
for the period prior to December 18, 2003 is not warranted.  

For the period beginning December 18, 2003, the Board first 
notes that the evidence of record is somewhat inconsistent, 
with some recent records, such as the February 2008 treatment 
record, indicating that the Veteran had not had recent 
symptoms of PTSD, and other indicating more significant 
symptoms, such as the October 2008 VA treatment indicating 
that the Veteran was completely socially isolated.  Regarding 
this finding of complete social isolation, the Veteran had 
previously been noted to have a "fair" relationship with 
others, to specifically include his wife.  The clinician, in 
the October 2008 record, did not specifically indicate the 
basis for the finding of complete social isolation, to 
include any change in his relationship with family members.  

The Board also notes that the Veteran has been assigned GAF 
scores that indicate a significant range in the severity of 
symptoms.  In a November 2005 VA treatment record he was 
assigned a GAF of 40-45.  A GAF of 40 is indicative of some 
impairment in reality testing or communication, or major 
impairment in several areas, and a GAF of 41-45 is indicative 
of serious symptoms.  In the September 2008 VA examination 
obtained upon remand, however, the Veteran was assigned a GAF 
of 57, indicative of moderate symptoms.

Further, upon review of the evidence from this period of 
time, there is no medical evidence documenting, and the 
Veteran has not contended, that his disability is manifested 
by symptoms listed in the schedule under a 100 percent 
rating.  That is, there is no evidence of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  

In this regard, the September 2008 VA examination did not 
document any deficiencies in thought process or memory, or 
difficulty in performing activities of daily living.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the disability warrants a 
rating in excess of 70 percent for the period beginning 
December 18, 2003.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has not 
asserted that PTSD caused marked interference with employment 
or frequent hospitalization, but rather, has contended that 
PTSD prevents employment.  See 38 C.F.R. § 4.16.  The Veteran 
has been assigned a TDIU rating since the date of his claim 
for TDIU.  Thus, in the circumstances of this appeal, and in 
light of the basis of the granting of TDIU, the Board finds 
the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

Thus, after review of the evidence of record, the Board finds 
that entitlement to an initial evaluation in excess of 50 
percent prior to December 18, 2003, and to an evaluation in 
excess of 70 percent from December 18, 2003, for PTSD is not 
warranted. As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's claim must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

For the period prior to December 18, 2003, entitlement to a 
rating in excess of 50 percent for service-connected PTSD is 
denied.

For the period beginning December 18, 2003, entitlement to a 
rating in excess of 70 percent for service-connected PTSD is 
denied.


REMAND

At the time of the August 2008 remand, the Board directed 
that the Veteran be afforded VA examinations in which 
examiners would provide opinions regarding whether the 
Veteran's coronary artery disease and hypertension were 
secondary to the service-connected PTSD.  Subsequent to this 
remand, service connection was granted for hypertension based 
on a positive nexus opinion from a VA examiner.  Therefore, 
the Board will proceed to consider the evidence regarding 
service connection for coronary artery disease.

At the time of the Board remand, the claims file contained an 
August 2006 letter from the Veteran's then primary 
psychiatrist, a Dr. D (initials used to protect privacy).  
She wrote, in essence, that the Veteran's anger contributed 
significantly to the worsening of his heart condition.

In the September 2008 VA psychiatric examination obtained 
upon remand, the examiner found that this question should be 
answered by an expert in the field of cardiology and vascular 
disease, and thus did not provide an opinion.  The examiner, 
however, did disagree with the August 2006 opinion, 
indicating that Dr. D was a psychiatrist, and, therefore, did 
not have the expertise to provide such an opinion regarding 
the etiology of the coronary artery disease and hypertension.

In a September 2008 VA hypertension examination report, the 
examiner, in essence, opined that there was a link between 
the Veteran's PTSD and hypertension.  He indicated that the 
hypertension affected the Veteran's coronary artery disease.  
In a September 2008 VA heart examiner report, completed by 
the same examiner, the examiner opined that coronary artery 
disease was not causally or etiologically related to PTSD, 
but reiterated that it was as likely at not that hypertension 
was causally or etiologically linked to PTSD.  As part of his 
rationale, he wrote that he asked the VA staff cardiologist 
about such a contended link between coronary artery disease 
and PTSD and the cardiologist replied that there was no 
literature associating coronary artery disease with PTSD.  
The examiner also wrote that the hypertension had remained 
stable and had not worsened or "involved other associated 
organs."  He did not reconcile this finding with the 
documentation in the hypertension report that hypertension 
affected the coronary artery disease.

Subsequent to the August 2008 remand, additional VA treatment 
records were associated with the claims file.  In a June 2008 
record, a nurse practitioner, wrote that the Veteran 
requested a letter that his PTSD could have contributed in 
some way to his coronary artery disease.  The nurse 
practitioner wrote that although he was not aware of direct 
causality, there was the possibility that a history of 
ongoing stress could negatively impact his cardiovascular 
health and contribute to disease.

In an October 2008 VA treatment record, a cardiology fellow 
wrote that the Veteran was inquiring about a correlation 
between PTSD and his heart disease.  The cardiology fellow 
wrote that he explained that there was a correlation between 
PTSD, depression and stress with atherosclerosis.  He wrote 
that there was data in both animal and human models 
supporting this hypothesis.  He did not make a specific 
opinion regarding a connection between the Veteran's PTSD and 
coronary artery disease.

In the March 2009 post-remand brief, the Veteran's 
representative cited a treatise to counter the September 2008 
examiner's finding that there was not literature that 
associated coronary artery disease with PTSD.

After review of the opinions currently of record, the Board 
notes that the record now contains additional opinions that 
tend to support the Veteran's contentions, although these 
opinions either do not make a direct finding regarding the 
facts of the Veteran's appeal and/or are speculative in 
nature.  Although the September 2008 opinion from the VA 
examiner indicates that there is no link between the 
disabilities, the other opinions of record and the 
representative's citation to a treatise counters the 
rationale that there is no medical literature that indicates 
a link between these two disabilities.  For these reasons, 
the Board finds that prior to adjudication of this issue on 
the merits, it is necessary to remand the appeal for the 
obtainment of an additional opinion.  If possible, this 
opinion should be provided by a different examiner than the 
examiner who performed the September 2008 VA 
hypertension/heart examinations.

As the record raises the issue of whether coronary artery 
disease is secondary to the newly service-connected 
hypertension, the examiner should also address this question.

As the appeal is remanded, the Board finds that an additional 
notification letter should be sent to the Veteran.  This 
letter should specifically inform the Veteran regarding the 
evidence and information needed to substantiate a claim for 
secondary service connection, to include on the basis of 
aggravation.  See 38 C.F.R. § 3.310 (amended as of October 
2006).

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claim remaining 
on appeal should be obtained and made part of the claims 
file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements by issuing the 
Veteran an additional notification 
letter.  This notification letter should 
include notice of the information and 
evidence needed to substantiate a claim 
for secondary service connection, to 
include on the basis of aggravation.  See 
38 C.F.R. § 3.310 (amended as of October 
2006)...

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claim remaining on appeal 
dated since the November 2008n 
Supplemental Statement of the Case should 
be obtained and made part of the claims 
file.

3.  The Veteran should be afforded a VA 
cardiology (heart) examination.  The 
claims file should be sent to the 
examiner.  If possible, this opinion 
should be provided by a different 
examiner than the examiner who performed 
the September 2008 VA hypertension/heart 
examinations.

Following the review of the relevant 
evidence in the claims file, to include 
the previous relevant opinions of regard, 
the clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
coronary artery disease was 
caused or aggravated by the 
service-connected PTSD?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
coronary artery disease was 
caused or aggravated by the 
service-connected hypertension?  

The examiner is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The examiner is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

(c) If the Veteran's coronary 
artery disease was aggravated 
by the service-connected PTSD 
and/or hypertension, to the 
extent that is possible, the 
examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the disability 
(e.g., slight, moderate) before 
the onset of aggravation.

A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and 
medical principles involved 
would be of considerable 
assistance to the Board.  
However, if the requested 
opinion cannot be provided 
without resort to speculation, 
the examiner should so state 
and explain why an opinion 
cannot be provided without 
resort to speculation.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


